le a ea as qe _ tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend ore gagamisation mare xx - date address - address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s your primary activities include the operation of a bill paying center a small grocery store and a bait shop which are activities not accomplishing an exempt_purpose in addition substantially_all your income is generated from these three activities exclusively for an exempt_purpose which includes having a primary activity accomplishing exempt purposes see sec_1_501_c_3_-1 sec_501 precludes federal_income_tax exemption if more than an insubstantial part of an organization’s activities is not in furtherance of an sec_501 requires organizations to operate exempt_purpose see sec_1_501_c_3_-1 as such you are not an organization described in sec_501 contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s 990-ez to form s you should file these income_tax returns with the appropriate service_center for the tax_year s ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action internal_revenue_service date date org address department of the treasury te_ge eo examination commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rey date explanations of items schedule number or se name of taxpayer tax identification_number year period ended org 20xx12 ein legend org organization name companies issues xx date co-1 co-2 co-3 whether the tax-exempt status of an organization that operates a co-3 co-2 and bill paying office should be revoked brief explanation of facts the subject organization is recognized as a sec_501 tax-exempt_organization according to its articles of incorporation the primary purpose of the organization is to help mobilize and utilize resources to promote economic development to stimulate and provide services assistance and training to develop employment opportunities and to provide educational_services the organization’s expenses to carry on their primary purposes were dollar_figure in 20xx the remaining dollar_figure in expenses were for the unrelated businesses the organization's unrelated businesses included co-1 which is a bill paying center for the local residents and receives a payment from the phone and electric company for every payment they receive coq-2 is a small grocery store co-3 sells bait and other fishing products near the local lake the total income from the unrelated businesses was dollar_figure in 20xx the total income from the tax exempt donations to the organization was dollar_figure in 20xx law issue sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the form 886-a catalog number 20810w page service publish no irs gov department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or ue year period ended name of taxpayer a tax identification_number org 20xx12 ein organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 ‘operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 taxpayer’s position the taxpayer agrees with the findings that this organization should be revoked they will be completing corporate tax returns in the future government’s position the organizations tax exempt status should be revoked as of 20xx based on the facts of the examination the organization does not qualify for exemption since the majority of its operations are for unrelated purposes total income related_income unrelated income total expenses related expenses unrelated expenses form 886-a catalog number 20810w page service publish no irs gov department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx12 sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form 886-a catalog number 20810w page service publish no irs gov department of the treasury-internal revenue
